STEPHENS, Circuit Judge
(concurring in the result).
I concur in the result only, and in doing so I wish to note that I am not at all certain but that Congress intended to confine jurisdiction of litigation under the Act commonly called the “G.I. Bill of Rights” to the federal courts. It provided that the United States District Attorney should serve the “G.I.” without cost and in this it seems quite improbable to me that Congress had in mind directing United States Attorneys to act in state court actions, bound to be extensive in numbers. The Act provides that the courts’ services shall be free of costs to the returning service man and that actions under it shall be given a speedy hearing and shall receive preference on the court’s calendar. Here, surely the Congress was thinking of federal courts for it could hardly assume to command the states in the matters of costs and in the handling of calendars in their courts. It may be argued that the “G.I.” can select his forum and if he selects the state over the federal forum he knowingly waives the privileges granted him in the Act. Even if this be granted, it does not conclusively destroy the seeming intent of Congress that it was legislating with the view that litigation under its legislation would be in federal courts.
It is not clear to me, however, that the way is always open to the service man to select his forum if both state and federal courts have jurisdiction of his case. May the employer not do as he did in the instant case and draw the returning employee into the state court, “willy-nilly”, by fast action in filing a declaratory judgment action? If so, the congressional intent to grant special advantages to those who fought for the government may be defeated.
As against these doubts I am aware of the broad general principle that state courts have concurrent or coordinate jurisdiction in federal matters unless Congress indicates otherwise in its legislation, either by direct provision or in a manner clearly inconsistent with it. I also take note of the fact that state courts have taken jurisdiction of these matters in numerous instances.
By so narrow a margin that abiding doubt remains, my decision falls in agreement with that reached 'by my associates.